DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #6064 and #6066 in FIG. 21B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 62 and 63 are objected to because of the following informalities: in claim 62, line 1, “system claim 35” should be changed to “system of claim 35”; and in claim 63, line 3, “above an average adhesive stress” should be changed to “an above average adhesive stress”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “stress-reduction component” in claims 1 and 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The corresponding structure described in the specification as performing the claimed function is as follows: a bezel, clamps, clips, or springs configured to reinforce or hold the cold-bent shape of the glass substrate (00155] of the specification).  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41, 62, 63 and 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites the limitation “the display module” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 35, from which claim 41 depends, does not recite a display module.  For purposes of examination, claim 41 will be construed as depending from claim 36 which recites a display module.
The term “elevated” in claim 62 is a relative term which renders the claim indefinite.  The term “elevated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While different examples of elevated adhesive stress ore described in the specification and recited in dependent claim 63, it is unclear what elevated encompasses in the context of claim 62 (i.e., what the stress is elevated with respect to).  Claim 63 depends from claim 62 and is therefore also indefinite for the reasons set forth above with respect to claim 62.
Claim 70 recites the limitation “the display module” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 66, from which claim 70 depends, does not recite a display module.  For purposes of examination, claim 70 will be construed as depending from claim 67 which recites a display module.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 96 is rejected under 35 U.S.C. §102(a)(1) and 35 U.S.C. §102(a)(2) as being anticipated by Couillard et al. (International Patent Publication No. WO 2017/155932, cited in IDS submitted July 21, 2020).
Regarding claim 96, Couillard discloses a method of forming a curved vehicle interior component (Abstract, method of forming curved glass articles; [0065] of Couillard, vehicle interior component includes curved glass article) comprising: hot-forming a first area of a glass substrate ([0063] of Couillard, at least one bend formed in the glass sheet according to a hot forming process) having a first major surface and a second major surface opposite the first major surface ([0037] of Couillard, article comprises curved glass sheet; glass sheet necessarily has opposed major surfaces) to a first radius of curvature as measured on the second major surface ([0039] of Couillard, bends formed in glass sheet have a radius of curvature); and cold-forming a second area of the glass substrate ([0063] of Couillard, at least one bend formed in the glass sheet according to a cold forming process) to a second radius of curvature as measured on the second major surface ([0039] of Couillard, bends formed in glass sheet have a radius of curvature), the second area being different than the first area (FIG. 1A, [0037] of Couillard, bends formed in different portions of glass sheet).
The Couillard reference has a common applicant and common joint inventors with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  The rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The Couillard reference also constitutes prior art under 35 U.S.C. §102(a)(1).  Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome the rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under 37 CFR 1.130(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 28, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland et al. (International Patent Publication No. WO 2016/007815, cited in IDS submitted June 6, 2021) in view of Rickerl et al. (International Patent Publication No. WO 2015/084902, cited in IDS submitted June 6, 2021).
Regarding claim 1, McFarland discloses a vehicle interior system ([0026] of McFarland, applique assembly applied to glass roof elements found in a sunroof or panoramic roof of a vehicle; sunroof and panoramic roof are exposed to the inside of the vehicle and are therefore vehicle interior components) comprising a base having a curved surface (FIG. 4, [0030] of McFarland, substrate #410 comprising non-planar surface #420); a cold-formed glass substrate disposed on the curved surface (FIG. 4, [0030] of McFarland, glass sheet #410 shaped to conform to non-planar surface #420; [0035] of McFarland, glass sheet shaped by cold-forming), the glass substrate comprising a first major surface, a second major surface opposing the first major surface and facing the curved surface, and a minor surface connecting the first major surface and the second major surface, a thickness defined as a distance between the first major surface and the second major surface, a width defined as a first dimension of one of the first or second major surfaces orthogonal to the thickness, and a length defined as a second dimension of one of the first or second major surfaces orthogonal to both the thickness and the width (FIG. 4 of McFarland, cold formed glass sheet would necessarily have opposed major surfaces, a minor surface, a width, a length and a thickness as recited); an adhesive disposed between the curved surface and the glass substrate ([0009] of McFarland, glass sheet and substrate attached together using adhesive); and at least one stress-reduction component coupled to the glass substrate in a location that reduces an amount of adhesive stress in one or more areas of the adhesive (FIG. 4, [0027] of McFarland, non-planar surface of substrate defines a recess in which the glass sheet is configured to fit which retains the glass sheet; recess retains glass sheet and would necessarily reduce the amount of adhesive stress between glass sheet and substrate at perimeter of glass sheet; recess forms a bezel or a rim that holds the edges of the glass sheet); and, wherein the thickness is 1.5 mm or less ([0008] of McFarland, thickness of glass sheet 0.5-1 mm).
McFarland does not specifically disclose that the glass sheet has a width is in a range from about 5 cm to about 250 cm and a length of from about 5 cm to about 250 cm and wherein the second major surface of the glass sheet comprises a first radius of curvature of 500 mm or greater.  Moreover, McFarland are silent regarding the dimensions and the radius of curvature of the glass sheet.  Rickerl, however, discloses a curved glass article (Abstract of Rickerl) which can be used as a vehicle interior component having dimensions that independently vary from 10 cm to 1 m (i.e., 10-100 cm) and a radius of curvature of 2-2.5 m (i.e., 2000-2500 mm) ([0047] of Rickerl).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form the vehicle interior component of Couillard from a glass sheet having length and width dimensions of 10-100 cm and a radius of curvature of 2000-2500 mm as taught by Rickerl since Rickerl establishes that it was known to form curved glass articles for automobile interior components from glass sheets having the recited dimensions and radius of curvature.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Regarding claim 2, McFarland discloses that the vehicle interior system further comprises a display module attached to the first major surface and comprising a second radius of curvature that is within 10% of the first radius of curvature ([0045] of McFarland, touch pads and associated electronics provided in an underlying substrate or intermediate layer with cold formed glass sheet directly adjacent; touch pad would necessarily have a radius of curvature approximating the cold formed glass sheet in order to permit touch functionality).
Regarding claim 28, McFarland discloses that the at least one stress-reduction component comprises a mechanical restraint configured to exert a force on the glass substrate to maintain a cold-formed shape of the glass substrate (FIG. 4 of McFarland, lip of recess in substrate mechanically restrains cold formed glass sheet and would therefore exert a force on the sheet to retain the cold-formed shape).
Regarding claim 31, McFarland discloses that the force is directed opposite to a restoring force of the glass substrate in the cold-formed shape (FIG. 4 of McFarland, lip of recess in substrate mechanically restrains cold formed glass sheet and would therefore exert a force on the sheet to retain the cold-formed shape opposite to a restoring force of the glass substrate in the cold-formed shape).
Regarding claim 32, McFarland discloses that the location of the at least one stress-reduction component comprises an edge of the first major surface (FIG. 4 of McFarland, lip of recess at edge of glass sheet).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland in view of Rickerl as applied to claim 1 above and further in view of Faik et al. (U.S. Patent Application Publication No. 2018/0111569 A1, cited in IDS submitted July 21, 2020).
Regarding claim 5, McFarland does not specifically disclose that the adhesive (i.e., the adhesive disposed between the base and the curved glass substrate) is disposed between the glass substrate and the display module.  Moreover, while McFarland discloses a display module attached to the first major surface of the glass sheet ([0045] of McFarland), McFarland does not specifically disclose how the display is attached to the glass.  Faik, however, discloses a panel for a vehicle interior component comprising a cold-formed glass sheet bonded to a carrier which functions as a holding element for a cold formed glass sheet ([0021] of Faik) and wherein a display is attached to the glass sheet using an adhesive (FIG. 5, [0044] of Faik, display #26 fixed to cold formed glass cover layer #22 using adhesive).  Faik also discloses that the adhesive (i.e., the adhesive disposed between the base and the curved glass substrate) is disposed between the glass substrate and the display module (FIG. 5, [0044] of Faik, display #26 fixed to cold formed glass cover layer #22 using adhesive; adhesive may be optically clear adhesive; [0021] of Faik, optically clear adhesive used to bond carrier to cold formed glass cover layer).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to attach the display to the curved glass article of Couillard using an adhesive as taught by Faik.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Regarding claim 7, Faik discloses that the glass substrate comprises a periphery adjacent the minor surface, and the adhesive is disposed between the periphery of the second major surface and the display module (FIG. 5, [0044] of Faik, cold formed glass cover layer #22 glued to carrier frame #25; display #26 arranged in frame cut out of carrier; adhesive therefore between edge of display and periphery of glass cover layer #22).
Claims 35, 62, 63, 66, 93 and 94 are rejected under 35 U.S.C. 103 as being unpatentable over Couillard in view of Rickerl.
Regarding claim 35, Couillard discloses a vehicle interior system ([0065] of Couillard, vehicle interior component) comprising a base having a curved surface ([0061] of Couillard, preform having adhesive applied thereto; [0060] of Couillard, preform has curved surface); a cold-formed glass substrate disposed on the curved surface ([0061] of Couillard, glass sheet placed between preform with adhesive and a second preform and cold formed), the glass substrate comprising a first major surface, a second major surface opposing the first major surface and facing the curved surface, and a minor surface connecting the first major surface and the second major surface, a thickness defined as a distance between the first major surface and the second major surface, a width defined as a first dimension of one of the first or second major surfaces orthogonal to the thickness, and a length defined as a second dimension of one of the first or second major surfaces orthogonal to both the thickness and the width (glass sheet would necessarily have opposed major surfaces, a minor surface, a width, a length and a thickness as recited); and an adhesive disposed between the curved surface and the glass substrate ([0061] of Couillard, glass sheet cold formed between preform with adhesive and another preform; adhesive would be disposed between glass sheet and preform in cold formed article), wherein the thickness is 1.5 mm or less ([0038] of Couillard, thickness of glass sheet can be 1-1.4 mm), wherein the second major surface comprises a first radius of curvature of 500 mm or greater ([0039] of Couillard, bends formed in glass sheet have a radius of curvature of 500 mm to 5 m), and wherein the second major surface comprises a second radius of curvature that is greater than the first radius of curvature ([0037] of Couillard, sheet has multiple bends; ([0039] of Couillard, each bend has a different radius of curvature; each bend can have a radius of curvature of 500 mm to 5 m; Couillard therefore discloses first and second bends each having a different radius of curvature of 500 mm or greater).
Regarding claim 66, Couillard discloses a vehicle interior system ([0065] of Couillard, vehicle interior component) comprising a base having a curved surface ([0061] of Couillard, preform having adhesive applied thereto); a glass substrate disposed on the curved surface ([0061] of Couillard, glass sheet placed between preform with adhesive and a second preform; [0060] of Couillard, preform has curved surface), the glass substrate comprising a first major surface, a second major surface opposing the first major surface and facing the curved surface, and a minor surface connecting the first major surface and the second major surface, a thickness defined as a distance between the first major surface and the second major surface, a width defined as a first dimension of one of the first or second major surfaces orthogonal to the thickness, and a length defined as a second dimension of one of the first or second major surfaces orthogonal to both the thickness and the width (glass sheet would necessarily have opposed major surfaces, a minor surface, a width, a length and a thickness as recited); and an adhesive disposed between the curved surface and the glass substrate ([0061] of Couillard, glass sheet cold formed between preform with adhesive and another preform; adhesive would be disposed between glass sheet and preform in cold formed article), wherein the thickness is 1.5 mm or less ([0038] of Couillard, thickness of glass sheet can be 1-1.4 mm), wherein the second major surface comprises a first area having a cold-formed curved surface ([0063] of Couillard, at least one bend formed in the glass sheet according to a cold forming process) including a first radius of curvature of 500 mm or greater ([0039] of Couillard, bends formed in glass sheet have a radius of curvature of 500 mm to 5 m), and wherein the second major surface comprises a second area having a hot-formed curved surface ([0063] of Couillard, at least one bend formed in the glass sheet according to a hot forming process) including a second radius of curvature ([0039] of Couillard, bends formed in glass sheet have a radius of curvature).
Regarding claims 35 and 66, Couillard does not specifically disclose that the glass sheet has a width is in a range from about 5 cm to about 250 cm and a length of from about 5 cm to about 250 cm.  Moreover, Couillard are silent regarding the dimensions of the glass sheet.  Rickerl, however, discloses a curved glass article (Abstract of Rickerl) which can be used as a vehicle interior component having dimensions that independently vary from 10 cm to 1 m (i.e., 10-100 cm) ([0047] of Rickerl.  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form the vehicle interior component of Couillard from a glass sheet having length and width dimensions of 10-100 cm as taught by Rickerl since Rickerl establishes that it was known to form curved glass articles for automobile interior components from glass sheets having those dimensions.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Regarding claims 93 and 94, Couillard does not specifically disclose a vehicle interior system wherein the second radius of curvature (i.e., the radius of curvature of the hot-formed curved surface) is smaller than the first radius of curvature (i.e., the radius of curvature of the cold-formed curved surface) as recited in claim 93 or a vehicle interior system wherein the second radius of curvature (i.e., the radius of curvature of the hot-formed curved surface) is less than 500 mm.  Couillard, however, discloses that each bend in the glass sheet can have a different radius of curvature and that each bend can have a radius of curvature of  25 mm to 5 m (25 mm-5000 mm) ([0039] of Couillard).  Couillard therefore discloses glass sheets having a first radius of curvature of 25 mm-5000 mm and a second radius of curvature of 25 mm-5000 mm.  Couillard therefore clearly teaches first and second radius of curvature ranges that overlaps with that recited in claim 93 (i.e., a first radius of curvature of 500 mm or greater and a second radius of curvature smaller than the first radius of curvature as recited in claim 93 or a second radius of curvature of less than 500 mm as recited in claim 94) which would render the claimed ranges obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claims 62 and 63, Couillard discloses that the second radius of curvature is disposed in an area of the second major surface that is opposite to an area of the first major surface at which the adhesive has an elevated adhesive stress as recited in claim 62 and wherein the elevated adhesive stress is one of above an average adhesive stress of the adhesive over an area of the first major surface of the cold-formed glass substrate, an area of maximum adhesive stress in the adhesive over an area of the first major surface, and an area of a local maximum adhesive stress in the adhesive over an area of the first major surface as recited in claim 63 ([0061], FIG. 1A of Couillard, adhesive disposed on preform adjacent the perimeter of the glass sheet including in bend regions #120, #125 with a higher radius of curvature than bend region #140; adhesive adjacent bonded perimeter of glass sheet in bend regions #120, #125 therefore includes areas of elevated adhesive stress as recited in claim 63, including an area of local maximum adhesive stress as disclosed in the specification at [00156] and in FIG. 21A).
Claims 36, 39 and 41 and claims 67, 70 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Couillard in view of Rickerl as applied to claim 66 and 35, respectively, above and further in view of Faik.
Regarding claims 36 and 67, Couillard does not specifically disclose that the vehicle interior system further comprises a display module attached to the first major surface and comprising a third radius of curvature that is within 10% of the first radius of curvature.  Moreover, while Couillard discloses that the inner ply of the curved glass article may be placed on an underlying support such as a display ([0059] of Couillard), Couillard does not specifically disclose how the display is attached to the glass or the radius of curvature of the display.  Faik, however, discloses a cold formed panel for a vehicle interior wherein a display is attached to the glass panel using an adhesive (FIG. 5, [0044] of Faik, display #26 fixed to cold formed glass cover layer #22 using adhesive).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to attach the display to the curved glass article of Couillard using an adhesive as taught by Faik.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Regarding claims 39 and 70, Faik discloses that the adhesive (i.e., the adhesive disposed between the base and the curved glass substrate) is disposed between the glass substrate and the display module (FIG. 5, [0044] of Faik, display #26 fixed to cold formed glass cover layer #22 using adhesive; adhesive may be optically clear adhesive; [0021] of Faik, optically clear adhesive used to bond carrier to cold formed glass cover layer).
Regarding claims 41 and 72, Faik discloses that the glass substrate comprises a periphery adjacent the minor surface, and the adhesive is disposed between the periphery of the second major surface and the display module (FIG. 5, [0044] of Faik, cold formed glass cover layer #22 glued to carrier frame #25; display #26 arranged in frame cut out of carrier; adhesive therefore between edge of display and periphery of glass cover layer #22).
 Claims 35, 36, 39, 41, 62, 63, 66, 67, 70, 72, 93 and 94 are rejected under 35 U.S.C. 103 as being unpatentable over Faik in view of Rickerl.
Regarding claim 35, Faik discloses a vehicle interior system (Abstract of Faik, panel for a vehicle interior) comprising a base having a curved surface (FIG. 5, [0044] of Faik, carrier #25 which has a curved surface); a cold-formed glass substrate disposed on the curved surface (FIG. 5, [0044] of Faik, glass cover layer #22 bent by cold-forming glued to carrier frame), the glass substrate comprising a first major surface, a second major surface opposing the first major surface and facing the curved surface, and a minor surface connecting the first major surface and the second major surface, a thickness defined as a distance between the first major surface and the second major surface, a width defined as a first dimension of one of the first or second major surfaces orthogonal to the thickness, and a length defined as a second dimension of one of the first or second major surfaces orthogonal to both the thickness and the width (glass cover layer #22 of Faik would necessarily have opposed major surfaces, a minor surface, a width, a length and a thickness as recited); and an adhesive disposed between the curved surface and the glass substrate ([0044] of Faik, glass cover layer #22 glued to carrier frame; [0021] of Faik, cover layer fixed to carrier with adhesive), wherein the thickness is 1.5 mm or less ([0044] of Faik, glass cover layer #22 has a thickness of 0.4 mm).
Regarding claim 66, Faik discloses a vehicle interior system (Abstract of Faik, panel for a vehicle interior) comprising a base having a curved surface (FIG. 5, [0044] of Faik, carrier #25 which has a curved surface); a glass substrate disposed on the curved surface (FIG. 5, [0044] of Faik, glass cover layer #22 bent by cold-forming glued to carrier frame), the glass substrate comprising a first major surface, a second major surface opposing the first major surface and facing the curved surface, and a minor surface connecting the first major surface and the second major surface, a thickness defined as a distance between the first major surface and the second major surface, a width defined as a first dimension of one of the first or second major surfaces orthogonal to the thickness, and a length defined as a second dimension of one of the first or second major surfaces orthogonal to both the thickness and the width (glass cover layer of Faik  would necessarily have opposed major surfaces, a minor surface, a width, a length and a thickness as recited); and an adhesive disposed between the curved surface and the glass substrate ([0044] of Faik, glass cover layer #22 glued to carrier frame; [0021] of Faik, cover layer fixed to carrier with adhesive), wherein the thickness is 1.5 mm or less ([0044] of Faik, glass cover layer #22 has a thickness of 0.4 mm), wherein the second major surface comprises a first area having a cold-formed curved surface ([0044] of Faik, cover layer #22 bent by cold forming).
Regarding claim 66, Faik does not specifically disclose that the second major surface of the glass cover layer comprises a second area having a hot-formed curved surface including a second radius of curvature.  Moreover, Faik discloses a glass cover sheet having bends made by cold-forming ([0017] of Faik) or by hot forming ([0018] of Faik) but does not specifically disclose a sheet having a bend made by cold forming and a bend made by hot forming.  Faik however discloses that cold-formed bending is fast and energy efficient and allows functional elements subject to degradation at hot forming temperatures to be attached prior to bending ([0017] of Faik) but that a hot-formed bend does not need to be held in shape by a carrier or holding element to prevent the panel from regaining its initial shape ([0018] of Faik).  Faik also discloses a panel wherein displays #26 are attached to a first bend region of the cover glass #22 and a second bend region does not have an attached display (FIG. 5 of Faik).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form bends by a hot forming method in areas of the glass cover layer of Faik without an attached display or other functional element in addition to a cold formed bend in areas where a display is present.  One of skill in the art would have been motivated to do so in order to avoid the need in the hot-formed bend regions of a carrier or holding element to prevent the panel from regaining its initial shape as taught by Faik ([0018] of Faik) while allowing for the attachment of the display in the cold-bent regions as also taught by Faik ([0017] of Faik).  
Regarding claims 35 and 66, Faik does not specifically disclose that the glass sheet has a width in a range from about 5 cm to about 250 cm and a length of from about 5 cm to about 250 cm.  Moreover, Faik is silent regarding the dimensions of the glass sheet.  Faik also does not specifically disclose that the second major surface of the glass cover layer comprises a first radius of curvature of 500 mm or greater, and wherein the second major surface comprises a second radius of curvature that is greater than the first radius of curvature.  Moreover, Faik discloses a glass cover sheet having multiple bends (FIG. 5 of Faik) but does not specifically disclose the radius of curvature of the bends.  Rickerl, however, discloses a curved glass article (Abstract of Rickerl) which can be used as a vehicle interior component having dimensions that independently vary from 10 cm to 1 m (i.e., 10-100 cm) ([0047] of Rickerl).  Rickerl also discloses that the curved glass article can have a bend having a radius of curvature of 2-2.5 m (i.e., 2000-2500 mm) and a bend having a radius of curvature of 4-5 m (i.e., 4000-5000 mm) ([0047] of Rickerl).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form the vehicle interior component of Faik from a glass sheet having length and width dimensions of 10-100 cm and radii of curvature of 2000-2500 mm and 4000-5000 mm as taught by Rickerl since Rickerl establishes that it was known to form curved glass articles for automobile interior components from glass sheets having those dimensions and radii of curvature.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Regarding claims 36 and 67, Faik discloses that the vehicle interior system further comprises a display module attached to the first major surface and comprising a third radius of curvature that is within 10% of the first radius of curvature (FIG. 5, [0044] of Faik, display #26 fixed to cold formed glass cover layer #22 using adhesive; display bonded to bent glass cover would necessarily have a radius of curvature closely approximating that of the cover).
Regarding claims 39 and 70, Faik discloses that the adhesive (i.e., the adhesive disposed between the base and the curved glass substrate) is disposed between the glass substrate and the display module (FIG. 5, [0044] of Faik, display #26 fixed to cold formed glass cover layer #22 using adhesive; adhesive may be optically clear adhesive; [0021] of Faik, optically clear adhesive used to bond carrier to cold formed glass cover layer).
Regarding claims 41 and 72, Faik discloses that the glass substrate comprises a periphery adjacent the minor surface, and the adhesive is disposed between the periphery of the second major surface and the display module (FIG. 5, [0044] of Faik, cold formed glass cover layer #22 glued to carrier frame #25; display #26 arranged in frame cut out of carrier; adhesive therefore between edge of display and periphery of glass cover layer #22).
Regarding claims 62 and 63, Faik does not specifically disclose that the second radius of curvature is disposed in an area of the second major surface that is opposite to an area of the first major surface at which the adhesive has an elevated adhesive stress as recited in claim 62 and wherein the elevated adhesive stress is one of above an average adhesive stress of the adhesive over an area of the first major surface of the cold-formed glass substrate, an area of maximum adhesive stress in the adhesive over an area of the first major surface, and an area of a local maximum adhesive stress in the adhesive over an area of the first major surface as recited in claim 63.  Faik, however, discloses adhesive disposed on carrier #25 which is adjacent the perimeter of the glass cover sheet #22 including in bend region with a higher radius of curvature in upper portion of panel (FIG. 5 of Faik).  Adhesive adjacent bonded perimeter of glass sheet in cold-formed bend region would necessarily include areas of elevated adhesive stress as recited in claim 63, including an area of local maximum adhesive stress.  Moreover, as disclosed in the specification of the instant application, elevated stress exists in the perimeter regions of a cold-formed glass sheet ([00156], FIG. 21A of specification).
Regarding claims 93 and 94, Rickerl does not specifically disclose that the second radius of curvature (i.e., the radius of curvature of the hot-formed curved surface) is smaller than the first radius of curvature (i.e., the radius of curvature of the cold-formed curved surface) as recited in claim 93 or that the second radius of curvature (i.e., the radius of curvature of the hot-formed curved surface) is less than 500 mm as recited in claim 94.  Faik, however, discloses a curved glass sheet wherein display elements are provided in areas having a high radius of curvature and are not provided in areas with a smaller radius of curvature (FIG. 5 of Faik, displays #26 provided in upper portion of bent cover glass #22 with a high radius of curvature but not present in bend region with lower radius of curvature at center of panel).  Faik also discloses that cold-formed bending allows functional elements subject to degradation at hot forming temperatures (i.e., displays) to be attached prior to bending ([0017] of Faik) but that a hot-formed bend does not need to be held in shape by a carrier or holding element to prevent the panel from regaining its initial shape ([0018] of Faik).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use cold-forming for the high radius of curvature upper portion of the panel of FIG. 5 which includes the displays to avoid degradation of the displays at hot forming temperatures and to use hot forming for the lower radius of curvature bend which does not have a display to avoid the need for a carrier or holding element to prevent the panel from regaining its initial shape as taught by ([0017]-[0018] of Faik).
Regarding claim 94, Rickerl discloses that the second radius of curvature (i.e., the radius of curvature of the hot-formed curved surface) is less than 500 mm (FIG. 5 of Faik, sharper bends in lower part of glass panel have radius of curvature of approximately the width of the center console panel which is <500 mm).  Faik, however, discloses a center console panel comprising a cover layer with multiple bends, including low radius of curvature bends in a lower part of the panel and higher radius of curvature bends in an upper part of the panel (FIG. 5 of Faik).  As set forth above with respect to claim 93, 
 Claim 96 is rejected under 35 U.S.C. 103 as being unpatentable over Faik.
Regarding claim 96, Faik discloses a method of forming a curved vehicle interior component (Abstract of Faik, panel for a vehicle interior; [0017] of Faik, method of making panel disclosed) comprising: hot-forming a first area of a glass substrate having a first major surface and a second major surface opposite the first major surface to a first radius of curvature as measured on the second major surface ([0018] of Faik, glass cover layer may be bent by hot forming).  Faik does not specifically disclose cold-forming a second area of the glass substrate (i.e., the hot formed glass substrate) to a second radius of curvature as measured on the second major surface, the second area being different than the first area.  Moreover, Faik discloses that the bends in the glass cover sheet can be made by cold-forming ([0017] of Faik) or by hot forming ([0018] of Faik) but does not specifically disclose a sheet having a bend made by cold forming and a bend made by hot forming.  Faik however discloses that cold-formed bending is fast and energy efficient and allows functional elements subject to degradation at hot forming temperatures to be attached prior to bending ([0017] of Faik) but that a hot-formed bend does not need to be held in shape by a carrier or holding element to prevent the panel from regaining its initial shape ([0018] of Faik).  Faik also discloses a panel wherein displays #26 are attached to a first bend region of the cover glass #22 and a second bend region does not have an attached display (FIG. 5 of Faik).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form bends by a hot forming method in areas of the glass cover layer of Faik without an attached display or other functional element in addition to a cold formed bend in areas where a display is present.  One of skill in the art would have been motivated to do so in order to avoid the need in the hot-formed bend regions of a carrier or holding element to prevent the panel from regaining its initial shape as taught by Faik ([0018] of Faik) while allowing for the attachment of the display in the cold-bent regions as also taught by Faik ([0017] of Faik).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 28, 31 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 8 of U.S. Patent No. 10,549,704 B2 (the reference patent) in view of Rickerl.
Regarding claim 1, claim 1 of the reference patent discloses a base having a curved surface (substrate comprising non-planar surface), a cold-formed glass substrate disposed on the curved surface (glass sheet cold-formed to conform to non-planar surface) and having first and second major surfaces, a thickness, a length and a width (glass sheet would necessarily possess these characteristics), at least one stress-reduction component (non-planar surface includes groove defining recess which retains the glass sheet).  Claim 8 of the reference patent depends from claim 1 and recites that the glass sheet has a thickness of 0.5-1.5 mm.  Claim 1 of the reference patent does not specifically disclose an adhesive disposed between the curved surface and the glass substrate.  Claim 3, however, depends from claim 1 and recites that the assembly does not comprise an adhesive layer attaching the substrate to the glass sheet.  Since claim 3 depends from and therefore narrows claim 1 of the reference patent, claim 1 of the reference patent encompasses assemblies including an adhesive layer attaching the substrate to the glass sheet {See 37 C.F.R. 1.75(c), dependent claim further limits claim from which it depends}.  Since the recess retains the edges of the cold-formed glass sheet, the recess would necessarily reduce adhesive stress (see rejection of claim 1 over McFarland in view of Rickerl above).  The claims of the reference patent do not recite the width and length dimensions recited in claim 1.  Rickerl, however, render a glass sheet having these dimensions obvious (see rejection of claim 1 over McFarland in view of Rickerl above).  Regarding claim 28, the recess of the claims of the reference patent retains the shape of the cold-formed glass sheet and therefore is a recess configured to exert force on the substrate.  Regarding claim 31, the force exerted by the recess of the claims of the reference patent on the glass sheet would necessarily be opposed to a restoring force in order to retain the shape.  Regarding claim 32, the glass sheet of the claims of the reference patent is formed into the recess and is therefore located at an edge of the glass sheet.
Claim 35 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/082,723 in view of Rickerl.
Regarding claim 35, claim 1 of the reference application discloses a vehicle interior system (glass article of a vehicle interior component) comprising a base having a curved surface (preform comprising a support surface; glass sheet conforms to support surface and has complexly curved shape; support surface therefore also has complexly-curved shape) a cold-formed glass substrate disposed on the curved surface (glass sheet adhered to support surface), the glass substrate comprising a first major surface, a second major surface opposing the first major surface and facing the curved surface, and a minor surface connecting the first major surface and the second major surface, a thickness defined as a distance between the first major surface and the second major surface, a width defined as a first dimension of one of the first or second major surfaces orthogonal to the thickness, and a length defined as a second dimension of one of the first or second major surfaces orthogonal to both the thickness and the width (glass sheet would necessarily possess these characteristics); and an adhesive disposed between the curved surface and the glass substrate (glass sheet adhered to support surface via adhesive layer).
Claim 1 of the reference application does not specifically disclose that the thickness of the glass sheet is 1.5 mm or less.  Claim 10 of the reference application, however, depends from claim 1 of the reference application and recites that the glass sheet has a thickness of 25 µm to 5 mm.  Claim 10 of the reference application therefore clearly teaches a thickness range (i.e., 25 µm to 5 mm) that overlaps with that recited in claim 35 (i.e., 1.5 mm or less) which would render the claimed thickness range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Claim 1 of the reference application also does not specifically disclose that the second major surface of the glass sheet comprises a first radius of curvature of 500 mm or greater and a second radius of curvature that is greater than the first radius of curvature.  Claim 12 of the reference application, which depends from claim 1 of the reference application, recites that the first and second bends each have a radius of curvature greater than 25 mm and less than 5 m.  Claim 11 of the reference application therefore clearly teaches a radius of curvature range (i.e., 25 mm to 5 m) for each bend that overlaps with that recited in claim 35 (i.e., first radius of curvature of 500 mm or greater and second radius of curvature greater than first) which would render the claimed radius of curvature ranges obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Claim 1 of the reference application does not specifically disclose that the width glass substrate is in a range from about 5 cm to about 250 cm, and the length of the glass substrate is from about 5 cm to about 250 cm.  Rickerl, however, discloses a curved glass article (Abstract of Rickerl) which can be used as a vehicle interior component having dimensions that independently vary from 10 cm to 1 m (i.e., 10-100 cm) ([0047] of Rickerl).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form the vehicle interior component of claim 1 of the reference application from a glass sheet having length and width dimensions of 10-100 cm as taught by Rickerl since Rickerl establishes that it was known to form curved glass articles for automobile interior components from glass sheets having those dimensions.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oleiko et al. (U.S. Patent No. 6,305,492 B1) discloses a formed transparent sheet of inorganic glass (Abstract, 6:4-15 of Oleiko) which has bends made by both hot forming (12:14-16 of Oleiko) and cold-forming (12:20-22 of Oleiko).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746